Citation Nr: 0213356	
Decision Date: 10/01/02    Archive Date: 10/10/02

DOCKET NO.  99-07 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for residuals of a nasal 
fracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The veteran had active service from August 1954 to September 
1957.

The veteran brought his claim to the Board of Veterans 
Appeals (the Board) from action taken by the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, AK.  In April 1997, the Board denied the claim.

The veteran thereafter endeavored to reopen his claim and the 
RO denied the claim based on the lack of new and material 
evidence.  

In August 1998, the Board held that the veteran had submitted 
new and material evidence, that the claim had been reopened, 
and remanded the case for development and adjudication of the 
case on the substantive merits.  The RO has since done so, 
provided the veteran with Supplemental Statements of the Case 
(SSOC) and the case is again returned to the Board for 
further appellate review. 


FINDINGS OF FACT

1.  All available evidence is now of record with regard to 
the current claim.

2.  The credible evidence of record does not confirm that the 
veteran fractured his nose and acquired a deviated septum in 
service as a result of an alleged assault or boxing match, or 
that he had chronic residuals thereof in, or for years after, 
service. 

3.  The first clinical record of deviated nasal septum was in 
the early 1990's, more than 3 decades after service.

4.  There is no established credible nexus between current or 
post-service nasal problems including residuals of a fracture 
or a deviated nasal septum and any incident of service 
origin.





CONCLUSION OF LAW

Residuals of a nasal fracture were not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 
& Supp. 2001); 38 C.F.R. § 3.303 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist

VA has issued final rules to amend adjudication regulations 
to implement the provisions of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 
9, 2000). 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  The intended effect of the new regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

The Board finds that VA has met its duty to notify and assist 
in the appellant's case. Throughout the adjudication of the 
case, in Statements of the Case (SOC), Supplemental 
Statements of the Case (SSOCs), letters and other 
communications and decisions including from this Board, the 
veteran has been fully notified as to what is required and 
the pertinent regulations that apply to his claim for VA 
benefits. 

Additionally, the Board remanded the case after finding that 
new and material evidence had been submitted to reopen, and 
as a result, the RO sought to assist the appellant by 
attempting to develop additional evidence.  In that regard, 
and after acquisition of additional prior VA clinical 
reports, and other documentation, the veteran has stated that 
nothing more is available.  Specifically, the Board finds 
that the evidence which has been developed is sufficient to 
adequately address the matter on appeal and no other evidence 
is reasonably available.

The Board has reviewed the facts of this case in light of the 
new VCAA regulations.  As discussed above, VA has made all 
reasonable efforts to assist the appellant in the development 
of his claim and has notified him of the information and 
evidence necessary to substantiate the claim.  Consequently, 
the case need not be referred to the appellant or his 
representative for further argument as the Board's 
consideration of the new regulations in the first instance 
does not prejudice the appellant, and the changes articulated 
in the new legislation are less stringent.  See generally 
Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 
Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 
1992).

II.  Factual Background

Service medical records show no evidence of nasal injury, 
fracture of the nose or other trauma involving the nose.  
There are several notations that the veteran injured one or 
another body parts but at no time was his nose said to have 
been injured or otherwise involved.  His separation 
examination was negative for complaints or clinical findings 
of any nose deformity or fracture or residuals thereof.

On numerous post-service clinical reports for other unrelated 
problems, including VA examination in 1978, and VA outpatient 
treatment records from 1979 forward, there are no references 
to nasal fracture.

In March 1994, the veteran was admitted to VA hospitalization 
to care for a deviated nasal septum.  The veteran reported 
that he had sustained a fractured nasal bone in 1956 when 
boxing in the service.  He complained of chronic nasal 
stuffiness, congestion and trouble breathing through the 
nose.  He described the pain as aching in nature.  He had 
nasal congestion and was felt to have status post fractured 
nasal bone.  The veteran was admitted for evaluation of sleep 
apnea felt to be due to deviated nasal septum.  On 
examination, he had a very long soft palate with small 
airway, large tongue and his nose showed deviated nasal 
septum to the right.  In November 1994, the veteran underwent 
a septoplasty and uvulopalatopharyngoplasty.  He did well 
postoperatively.

Since 1994, the veteran has undergone ongoing care for sleep 
apnea, records from which are in the file.

One VA physician opined in September 2000 that he had treated 
the veteran at the VA for a history of sleep apnea.  The 
veteran had claimed that he had broken his nose while in 
service and that this was the cause of his breathing 
difficulty.  The physician noted that he had no way of 
verifying that his claimed nasal fracture occurred while in 
service; however, he could not say that it had not.

A private physician, HNE, M.D., reported in September 2000, 
that he had treated the veteran for sleep apnea for 10 years.  
It was noted that he had had a problem so severe to have had 
one attempted corrective surgical procedure of the soft 
palate but the sleep apnea continued.  Part of the nares 
obstruction was aggravated by his nasal deviation.  The 
physician stated that this was the result of a remote 
fractured nose occurred while the veteran was on active duty.  
The septal deviation was readily evident on examination of 
the face and nares.

VA treatment and evaluative reports since then show ongoing 
care for obstructive sleep apnea.

III. Criteria

Service connection may be granted for any disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131, 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease diagnosed after 
service when all the evidence establishes that disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which lay observation is competent.  If 
the chronicity provision is not applicable, a claim may still 
be substantiated if (1) the condition is observed during 
service, (2) continuity of symptomatology is demonstrated 
thereafter, and (3) competent evidence relates the present 
condition to that symptomatology.  See Savage v. Gober, 10 
Vet. App. 488 (1997). 

In addition, if a condition noted during service is not shown 
to be chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b) (2001).

In determining that the veteran's claim is reopened, the 
credibility of the evidence has been presumed and the 
probative value of the evidence has not been weighed. 
However, once the claim is reopened, the presumption that it 
is credible and entitled to full weight no longer applies.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

The Board is charged with the duty to assess the credibility 
and weight given to evidence.  Klekar v. West, 12 Vet. App. 
503, 507 (1999); Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  Indeed, the Court has declared that in adjudicating 
a claim, the Board has the responsibility to do so.  Bryan v. 
West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992).  

In doing so, the Board is free to favor one medical opinion 
over another provided it offers an adequate basis for doing 
so.  Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).

It is also noted that in this as in any other case, it 
remains the duty of the Board as the fact finder to determine 
credibility in any number of contexts, whether it has to do 
with testimony or other lay or other evidence.  See Culver v. 
Derwinski, 3 Vet. App. 292, 297 (1992).  Lay individuals may 
not render medical conclusions.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992); however, a lay statement may be made 
which relays the visible symptoms of a disease or disability 
or the facts of observed situations or circumstances.  See 
Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991), after 
which a decision must be made as to the credibility thereof 
in the context of probative medical evidence.  See Rowell v. 
Principi, 4 Vet. App. 9, 19 (1993).  In any event, the Board 
has the duty to assess the credibility and weight to be given 
the evidence.

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999). 
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value. Baldwin v. 
West, 13 Vet. App. 1 (1999).

Determinations regarding service connection are to be based 
on review of the entire evidence of record.  See Wilson v. 
Derwinski, 2 Vet. App. 16, 19 (1991); 38 C.F.R. § 3.303(a).  
When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case, the claim is denied.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

IV. Analysis

In this case, in sum, there is no evidence to corroborate the 
veteran's assertions that he injured his nose in service, 
presumably sustaining a fracture and that this precipitated 
his deviated nasal septum.  He has alternatively reported 
that this incident involved his boxing onboard ship during a 
"smoker", or when he was assaulted in an incident off-ship.  

In any event, even assuming he injured his nose at some point 
in service, and acknowledging that his service records show 
several incidents off ship when he was apparently involved in 
some sort of incident and injured one or another body parts, 
nevertheless, at no time was there anything to indicate that 
he had residuals of such an injury including a fractured 
nose.  And more importantly, his separation examination shows 
no complaint or clinical evidence of nasal trauma, including 
a fracture, or any residuals thereof.

Similarly, VA clinical reports in the 1970's, and for many 
years after service separation, are negative for any 
complaint or clinical evidence of nasal fracture as a result 
of service, or deviated septum.

The first clinical or other collateral evidence of a deviated 
nasal septum was in 1994.  At that time, the veteran 
underwent surgery to correct the septal deviation.

Since that time, the veteran has been seen for deviated 
septum and more recently sleep apnea.  While one private 
physician who first saw him in the early 1990's has 
reiterated the veteran's claim with regard to an inservice 
injury, and has seen fit to associate his more recent 
problems with such an injury, this is not credible since it 
was based on faulty information and was made absent any 
supportive evidence other than the veteran's word in that 
regard.  

Accordingly, while the veteran was found to have possible 
residuals of a nasal fracture in 1994, with deviated nasal 
septum, and has had similar problems since then, there is 
nothing to support the diagnosis by one physician that the 
post-1990's problems are due to any inservice injury.  
Otherwise, other physicians have indicated the presence of 
the current problem but also observe the absence of any 
confirmatory information in the several decades from the time 
of his service and the initial reporting of the septal 
deviation.

While it is entirely substantively credible as to the medical 
information it contains as to the veteran's condition at that 
time, the Board gives Dr. E's September 2000 opinion little 
probative value as to causation, since the Board is not bound 
to accept medical opinions which are based on a history 
supplied by the veteran, where that history is unsupported or 
based on inaccurate factual premises.  Black v. Brown, 5 Vet. 
App. 177 (1993); Swann v. Brown, 5 Vet. App. 229 (1993); 
Reonal v. Brown, 5 Vet. App. 458 (1993); Guimond v. Brown, 6 
Vet. App. 69 (1993).

This is based on the premise that the physician's opinion is 
based solely on history provided by the veteran.  The Board 
has determined that the veteran's statements alone and 
without corroboration are not credible.  Thus, as stated 
above, an opinion based on the veteran's statements can be no 
better than the facts alleged by the veteran, which also 
lessens the probative value of the physician's opinion.  It 
is noted that a VA physician has indicated that he can 
neither prove nor disprove that there was a nasal fracture in 
service.  This is considered a much more accurate assessment.  
Swann, 5 Vet. App. at 233; see also Coghill v. Brown, 8 Vet. 
App. 342, 345-46 (1995).

Absent a responsible and credible confirmation of any 
inservice incident, and/or chronic residuals thereafter which 
would support such an assumption, and further, thus a lack of 
credible opinion as to a nexus between inservice injury and 
much more recent disability, service connection is not 
warranted.  Accordingly, for the reasons stated above, the 
Board finds that entitlement to service connection for 
residuals of a nasal fracture is not warranted, and there is 
no doubt to be resolved.  See Gilbert, 1 Vet. App. at 55.


ORDER

Entitlement to service connection for residuals of a nasal 
fracture is denied.


		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

